Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following changes to the drawings have been approved by the examiner and agreed upon by applicant during the telephonic interview on 09/14/2021: claims 40, 45, 55, 58, 59, and 63-72 are hereby canceled.  
Claim Rejections - 35 USC § 112
Examiner notes that Applicant has overcome all outstanding 112(b) rejections. 
Drawings
Examiner notes that the drawings submitted 10/18/2018 are accepted. 
Claim Rejections - 35 USC § 103
Examiner notes that Applicant has overcome all outstanding 103 rejections. 
Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered and they are persuasive. 
Allowable Subject Matter
Claims 1, 3-5, 9, 12, 13, 20, 22, 29, 38, 60-62, and 73 are allowable over the closest prior art. 
Claim 1 is directed towards a method of forming a macrocomposite comprising dispersing or immersing a metal in a glass, wherein the metal has a volume of greater than 0.1 mm3; wherein the metal comprises gold or a gold alloy or both; wherein the glass has a thermal expansion coefficient in a range of 120 x 10-7 K-1 to 175 x 10-7 K-1; and wherein the macrocomposite does not comprise an organic resin, an adhesive, or a polymer.
The closest prior art is considered to be GB894328 (hereinafter referred to as Corning). 
Corning discloses a method of forming a macrocomposite (see Corning at the Title, disclosing glass to metal seals) comprising dispersing or immersing a metal in a glass (see Corning at Figure 1, disclosing a metal wire [12] within a glass bead [11]), wherein the metal has a volume of greater than 0.1 mm3 (see Corning at Figure 1, disclosing a metal wire [12] within a glass bead [11]), wherein the glass has a thermal expansion coefficient in a range of 120 x 10-7 K-1 to 175 x 10-7 K-1 (see Corning at Page 1, lines 56-59, teaching that glasses suitable for such objects must have an expansion coefficient of about 148 x 10-7 K-1 to 158 x 10-7 K-1
Corning does not disclose or teach the metal comprises gold or a gold alloy. Corning discloses metals such as copper or 18-8 stainless steel (see Corning at Col. 1, lines 10-14) which have a coefficient of thermal expansion of about 178 x 10-7/°C (see Corning at Col. 1, lines 25-26), which is not near the coefficient of thermal expansion of gold at 140 x 10-7/°C. Therefore, a person of ordinary skill in the arts before the effective filing date would not be motivated to substitute gold for copper or 18-8 steel due to the differences in the coefficient of thermal expansion between the metals. Indeed, Corning teaches that the difference in the coefficient of thermal expansion of about 40-7/°C between the glass and the metal is “considerable” and renders commercial glasses unsuitable for the application (see Corning at Col. 1, lines 27-34). Therefore, claim 1 of the instant application avoids Corning as prior art, and is allowable. 
All claims not specifically addressed are allowed due to their dependence upon an allowed claim, and/or are allowed because they contain all of the limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731